Citation Nr: 0318907	
Decision Date: 08/04/03    Archive Date: 08/13/03

DOCKET NO.  00-05 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Cheyenne, Wyoming


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death. 

2.  Entitlement to dependency and indemnity compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318 (West 2002).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran had active service from October 1966 to June 
1969.  The veteran died in May 1999.  The appellant is the 
widowed spouse of the veteran.

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from a July 1999 rating decision of 
the Department of Veterans Affairs (VA) Medical and Regional 
Office Center (RO).  In March 2001, the Board remanded this 
case to the RO for additional development.


FINDINGS OF FACT

1.  The veteran died in May 1999; the cause of death is 
undetermined.

2.  At the time of his death, the veteran had established 
service connection for post-traumatic stress disorder (PTSD), 
evaluated as 30 percent disabling from November 1987 and 
100 percent disabling from July 1990; a corneal scar with 
defective vision, left eye, residuals of an injury, evaluated 
as 30 percent disabling from November 1987; tinea of the feet 
and crotch, funiculitis and postoperative skin grafts for 
hidradenitis suppurativa, evaluated as 10 percent disabling; 
and the residuals of a shell fragment wound to the rib cage, 
evaluated as noncompensable.  The combined evaluation was 
60 percent from November 1987 and 100 percent from July 1990.

3.  The veteran's death was not caused by his 
service-connected disabilities.

4.  It is shown that at the time of the veteran's death in 
May 1999, the veteran should have received a total rating due 
to unemployability caused by his PTSD and other service 
connected disorders for a period of 10 or more years 
immediately preceding death.


CONCLUSIONS OF LAW

1.  Service connection for the cause of the veteran's death 
is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 
1137, 1310 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.312(a) (2002).

2.  DIC benefits under 38 U.S.C.A. § 1318 are warranted.  
38 U.S.C.A. § 1318 (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The veteran had filed a claim seeking an increased evaluation 
for PTSD in November 1987.  On VA examination in January 
1988, PTSD was diagnosed.  Severe difficulties were 
associated with this disorder.  In a September 1988 
psychological assessment, the veteran was diagnosed with PTSD 
with a Global Assessment of Functioning (GAF) of 40.  A 
severe condition was indicated. 

In a November 1988 rating determination, the veteran's PTSD 
was increased from 10 percent to 30 percent disabling 
effective November 1987.  

The veteran's difficulties with PTSD were confirmed within a 
June 1990 case summary from the VA clinic that the veteran 
had received treatment within since 1985.  

In July 1990, a claim was received by the RO requesting an 
increased evaluation for the veteran's PTSD.  On VA 
examination in September 1990, PTSD was again indicated.  The 
examiner stated, in pertinent part:

This individual has all the earmarks of 
severe [PTSD], in which he cannot relate 
on an interpersonal basis with even his 
own family members and his lifestyle is 
involved with his inability to overcome 
his thoughts and experiences of Vietnam.  

In a November 1990 rating determination, the veteran was 
found to be totally disabled due to his PTSD.  The veteran 
was found to be 100 percent disabled due to his PTSD 
effective July 1990, the month he filed this claim.  

The veteran died on May [redacted], 1999. His body was found in a 
burned-out car. On autopsy, it was noted that he had an 
enlarged heart with coronary artery narrowing, consistent 
with hypertensive and atherosclerotic heart disease.  His 
liver was enlarged, with fatty and scarred changes, 
consistent with acute and chronic alcohol abuse.  The 
negative postmortem alcohol level was consistent with alcohol 
withdrawal syndrome as a cause of death.  The official cause 
of death was "undetermined."

In the appellant's substantive appeal of February 2000, she 
provides several theories as to how her husband's death may 
be related to his service connected disabilities.  In March 
2001, the Board remanded this case for a medical opinion in 
order to determine the etiology of the veteran's disorders.  
Within a November 2002 medical opinion, it was noted that the 
veteran's claims file had been reviewed.  It was determined 
that the veteran's cardiovascular disorder was "very 
unlikely" caused by the service-connected PTSD, medication 
used to treat PTSD, or alcoholism associated with PTSD.  The 
physician stated that after a review of the veteran's claims 
folder it was his opinion that PTSD, or any disability 
associated with PTSD, did not contribute to the veteran's 
death.  It was also the physician's opinion that the 
veteran's liver fibrosis did not have any material influence 
in accelerating the veteran's death.  

A supplemental statement of the case was issued in October 
2002 and the appellant's representative submitted written 
argument in July 2003.  

II.  Analysis

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This 
newly enacted legislation provides, among other things, for 
notice and assistance to claimants under certain 
circumstances.  In light of the Board's determination in this 
case, further development of these issues in light of the 
VCAA is clearly not warranted.

To establish service connection for the cause of a veteran's 
death, the evidence must show that disability incurred in or 
aggravated by service either caused or  contributed 
substantially or materially to cause death.   38 U.S.C.A. 
§ 1310; 38 C.F.R. § 3.312(a).  

In this case, based on the medical opinion received in 
September 2002, the Board finds that the evidence clearly 
does not support the appellant's belief that her husband's 
death was caused or aggravated by either his PTSD, medication 
used to treat his PTSD, or a disorder associated with PTSD.  
The medical opinion in September 2002 is self-explanatory.  
Nonetheless, this does not end the Board's adjudication of 
this case.  

Turning to the regulations relevant to DIC, the Board 
observes that benefits authorized by 38 U.S.C.A. § 1318 shall 
be paid to a deceased veteran's surviving spouse or children 
in the same manner as if the veteran's death is service 
connected when the following conditions are met; (1) the 
veteran's death was not caused by his or her own willful 
misconduct; and (2) the veteran was in receipt of, or for any 
reason (including receipt of military retirement or 
retirement pay or correction of a rating after the veteran's 
death based on clear and unmistakable error (CUE)), was not 
in receipt but would have been entitled to receive 
compensation at the time of his death for a service-connected 
disablement that either: (i) was continuously rated totally 
disabling by a schedular or unemployability rating for a 
period of 10 or more years immediately preceding his death; 
or (ii) was continuously rated totally disabling by a 
schedular or unemployability rating from the date of the 
veteran's discharge or release from active duty for a period 
of not less than five years immediately preceding his death.  
38 C.F.R. § 3.22 (2002).  

Based on a review of the medical evidence, it is not shown 
that the veteran's death was caused by his willful 
misconduct.  Further, based on a detailed review of the 
medical evidence of record, including, most importantly, the 
VA evaluations of January and September 1988, the Board finds 
clear and unmistakable error in the failure of the VA in a 
November 1988 rating determination to grant the veteran a 
100 percent rating due to his service-connected PTSD based on 
the medical reports of January and September 1988.  The 
examination reports clearly reveal the severe nature of the 
veteran's PTSD.  As a result, based on this finding, the 
Board concludes that the veteran should have received a 
100 percent rating for his PTSD, or a total rating based on 
individual unemployability caused by his service connected 
disorders, effective November 9, 1987, the day he filed this 
claim.   

In light of the above, the Board can find that the veteran 
was effectively continuously rated totally disabling by a 
schedular or unemployability rating for a period of 10 or 
more years immediately preceding his death in May 1999.  The 
medical evidence set forth demonstrates that a total rating 
based on individual unemployability was warranted for the 
veteran's service-connected disabilities for 10 years 
immediately preceding the veteran's death under 38 U.S.C.A. 
§ 1318 and 38 C.F.R. § 3.22.  Accordingly, the claim of DIC 
is granted.


ORDER

Service connection for the cause of the veteran's death is 
denied.

Entitlement to dependency and indemnity compensation under 
the provisions of 38 U.S.C.A. § 1318 is granted.  


                       
____________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

